DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Application 2012/0275405, hereinafter Kim) in view Malladi et al. (US Application 2011/0110296, hereinafter Malladi).
Regarding claims 1, 7, 13, Kim discloses a method (figs 1-7) for determining a resource for receiving downlink data, applied to a terminal side (fig. 7) comprising: 
a processor, configured to read programs in a memory and perform (fig. 7, [0085]):
based on received resource configuration information transmitted by a base station([fig. 6), determining a first time-frequency resource position of a first resource set or a first resource set group configured for a terminal by the base station for receiving downlink data([0030],[0048], which recites time-frequency resource position); and based on received indication information transmitted by the base station for indicating whether all resource sets or each resource set of the first resource set or all resource set subgroups or each resource set subgroup of the first resource set group are/is used to ([0030],[0048], which recites time-frequency resource position); 
and a transceiver(701), configured to receive and transmit data under [[the]] control of the processor(fig. 7, [0085]):
 	Kim does not explicitly disclose determining a second time-frequency resource position of a second resource set or a second resource set group for receiving downlink data, wherein the first resource set group comprises at least one resource set subgroup, and the at least one resource set subgroup comprises at least one resource set. 
However, Malladi teaches  determining a second time-frequency resource position of a second resource set or a second resource set group for receiving downlink data, wherein the first resource set group comprises at least one resource set subgroup, and the at least one resource set subgroup comprises at least one resource set([0044]-[0059]). 
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Malladi with the teaching of Kim by using the above features such as determining a second time-frequency resource position of a second resource set or a second resource set group for receiving downlink data, wherein the first resource set group comprises at least one resource set subgroup, and the at least one resource set subgroup comprises at least one resource set as taught by Malladi for the purpose of defining new control data regions in legacy wireless communications systems([0003]).
	

	
	
	

Regarding claim 2, the combination of Kim and Malladi discloses the method according to claim 1, wherein [[the]] indication information comprises: received indication information, transmitted by the base station and carried through a group common physical downlink control channel (PDCCH) or through user equipment (UE) specific downlink control information (DCI) which is used to schedule data, for indicating that all resource sets of the first resource set or all resource set subgroups of the first resource set group are used to transmit downlink data; or, received indication information, transmitted by the base station and carried through a group common PDCCH or through UE specific DCI which is used to schedule data, for indicating that all resource sets of the first resource set or all resource set subgroups of the first resource set group are not used to transmit downlink data; or, received bitmap indication information, transmitted by the base station and carried through a group common PDCCH, for indicating resource sets which are not used to transmit downlink data and resource sets which are used to transmit downlink data in the first resource set; or, received bitmap indication information, transmitted by the base station and carried through a group common PDCCH, for indicating resource set subgroups which are not used to transmit downlink data and resource set subgroups which are used to transmit downlink data in the first resource set group.  
Regarding claim 3, the combination of Kim and Malladi discloses the method according to claim 1, wherein any resource set in the at least one resource set ([0030] [0044]-[0059]). 
Regarding claim 4, the combination of Kim and Malladi discloses the method according to claim 1, wherein the at least one resource set subgroup is acquired through received grouping information carried in a high-level signaling transmitted by the base station for grouping at least one resource set([0030] [0044]-[0059]). 
Regarding claim 5, the combination of Kim and Malladi discloses the method according to claim 1, wherein [[the]] resource configuration information comprises: received resource configuration information carried in a high-level signaling transmitted by the base station ([0030] [0044]-[0059]). 
 	Regarding claim 6, the combination of Kim and Malladi discloses the method according to claim 1, wherein [[the]] based on received indication information transmitted by the base station for indicating whether all resource sets or each resource set of the first resource set or all resource set subgroups or each resource set subgroup of the first resource set group are/is used to transmit downlink data, determining the second time-frequency resource position of the second resource set or the second resource set group for receiving downlink data comprises: when indication information, transmitted by the base station, for indicating that all resource sets of the first resource set or all resource set subgroups of the first resource set group are used to transmit downlink data, is received, determining the second time-frequency resource position of ([0030] [0044]-[0059]). 
Regarding claim 8, the combination of Kim and Malladi discloses the method according to claim 7, wherein the indication information comprises: indication information, carried through a group common physical downlink control channel (PDCCH) or through user equipment (UE) specific downlink control information (DCI) which is used to schedule data, for indicating that all resource sets of the first resource set or the first resource set group are used to transmit downlink data; or, indication information, carried through a group common PDCCH or through UE specific DCI which is used to schedule data, for indicating that all resource sets of the first resource set or the first resource set group are not used to transmit downlink data; or, bitmap indication information, carried through a group common PDCCH, for indicating resource sets which are not used to transmit downlink data and resource sets which are used to transmit downlink data in the first resource set; or, bitmap indication information, carried through a group common PDCCH, for indicating resource set subgroups which are not used to transmit downlink data and resource set subgroups which are used to transmit downlink data in the first resource set group([0030] [0044]-[0059]). 
  	Regarding claim 9, the combination of Kim and Malladi discloses the method according to claim 7, wherein any resource set in the at least one resource set comprises at least one resource block (RB) on a frequency domain and at least one orthogonal frequency division multiplexing (OFDM) symbol on a time domain, or comprises at least one control channel element (CCE), or comprises at least one CCE group, or comprises at least one physical resource block (PRB) group or at least one resource element (RE), or comprises at least one RE group([0030] [0044]-[0059]). 
Regarding claim 10, the combination of Kim and Malladi discloses the method according to claim 7, wherein the at least one resource set subgroup is acquired through grouping information carried in a high-level signaling transmitted to the terminal for grouping at least one resource set([0030] [0044]-[0059]). 

Regarding claim 11, the combination of Kim and Malladi discloses the method according to claim 7, wherein [[the]] resource configuration information comprises: resource configuration information carried in a high-level signaling transmitted to the terminal ([0030] [0044]-[0059]). 
Regarding claim 12, the combination of Kim and Malladi discloses the method according to claim 7, wherein the transmitting indication information for indicating whether all resource sets or each resource set of the first resource set or all resource set subgroups or each resource set subgroup of the first resource set group are/is used to transmit downlink data to the terminal to enable the terminal to determine, according to the indication information, the second time-frequency resource position of the second resource set or the second resource set group for receiving downlink data comprises: transmitting indication information for indicating that all resource sets of the first resource set or the first resource set group are not used to transmit downlink data to the terminal to enable the terminal to determine, according to the indication information, the second time- frequency resource position of the second resource set or the second resource set group for receiving downlink data, wherein the first time-frequency resource position is different from the second time-frequency resource position; or, transmitting indication information for indicating that all resource sets of the first ([0030] [0044]-[0059]). 
 	Regarding claim 14, the combination of Kim and Malladi discloses the terminal according to claim 13, wherein [[the]] indication information comprises: received indication information, transmitted by the base station and carried through a group ([0030] [0044]-[0059]). 
 	Regarding claim 15, the combination of Kim and Malladi discloses the terminal according to claim 13, wherein any resource set in the at least one resource set comprises at least one resource block (RB) on a frequency domain and at least one orthogonal frequency division multiplexing (OFDM) symbol on a time domain, or comprises at least one control channel element (CCE), or comprises at least one CCE group, or comprises at least one physical resource block (PRB) group or at least one resource element (RE), or comprises at least one RE group, the at least one resource set subgroup is acquired through received grouping information carried in a high-level ([0030] [0044]-[0059]). 
Regarding claim 18, the combination of Kim and Malladi discloses the terminal according to claim 13, wherein the processor is further configured to read the programs in the memory to: determine the second time-frequency resource position of the second resource set or the second resource set group for receiving downlink data when indication information, transmitted by the base station, for indicating that all resource sets of the first resource set or all resource set subgroups of the first resource set group are used to transmit downlink data, is received, wherein the first time-frequency resource position is the same as the second time-frequency resource position; or, determine the second time-frequency resource position of the second resource set or the second resource set group for receiving downlink data when indication information, transmitted by the base station, for indicating that all resource sets of the first resource set or all resource set subgroups of the first resource set group are not used to transmit downlink data, is received, wherein the first time-frequency resource position is different from the second time-frequency resource position; or, determine, based on bitmap indication information, a second time-frequency resource position of a second resource set for receiving downlink data when [[the]] bitmap indication information, transmitted by the base station, for indicating resource sets which are not used to transmit downlink ([0030] [0044]-[0059]). 
Regarding claim 19, the combination of Kim and Malladi discloses a base station, comprising: a processor, configured to read programs in a memory and process data according to a requirement of a transceiver; and the transceiver configured to receive and transmit data under control of the processor and perform the method of claim 7([0030] [0044]-[0059]). 
  	Regarding claim 20,  the combination of Kim and Malladi discloses the base station according to claim 19, wherein [[the]] indication information comprises: indication information, carried through a group common physical downlink control channel (PDCCH) or through user equipment (UE) specific downlink control information (DCI) which is used to schedule data, for indicating that all resource sets of the first resource set or the first resource set group are used to transmit downlink data; or, indication information, carried through a group common PDCCH or through UE specific DCI which ([0030] [0044]-[0059]). 
Regarding claim 21, the combination of Kim and Malladi discloses the base station according to claim 19, wherein any resource set in the at least one resource set comprises at least one resource block (RB) on a frequency domain and at least one orthogonal frequency division multiplexing (OFDM) symbol on a time domain, or comprises at least one control channel element (CCE), or comprises at least one CCE group, or comprises at least one physical resource block (PRB) group or at least one resource element (RE), or comprises at least one RE group, the at least one resource set subgroup is acquired through grouping information carried in a high-level signaling transmitted to the terminal for grouping at least one resource set; resource configuration information comprises: resource configuration information carried in a high-level signaling transmitted to the terminal([0030] [0044]-[0059]). 
Regarding claim 24, the combination of Kim and Malladi discloses the base station according to claim 19, wherein the transceiver is further configured to: transmit indication information, for indicating that all resource sets of the first resource set or the first resource set group are not used to transmit downlink data, to the terminal to enable ([0030] [0044]-[0059]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461